     Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 1 of 14 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA

                                                   NO. 3:19-CV
                      Plaintiff
v.

ALL RIGHT, TITLE, AND INTEREST IN
THE REAL PROPERTY AND
APPURTENANCES LOCATED AT 2072
WHISPERING COVE, LEWISVILLE,
TEXAS, 75067, WITH ALL
IMPROVEMENTS, ATTACHMENTS AND
EASEMENTS THEREON;


                      Defendant in rem.



                                    COMPLAINT FOR FORFEITURE

        Plaintiff, the United States of America files this verified complaint in rem against

the Defendant Property, and states:

                                     JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction of this cause of action in rem

pursuant to 28 U.S.C. §§ 1345 and 1355. Venue is proper under 28 U.S.C. § 1355(b)(1)

and 28 U.S.C. § 1395(b).

        2.      The statutory bases for this suit are 18 U.S.C. § 981, which authorizes the

forfeiture of any real or personal property that is involved in a money laundering and

racketeering offenses in violation of 18 U.S.C. §§ 1952, 1956, or 1957, and

18 U.S.C. § 2428, which authorizes the forfeiture of any proceeds traceable to the
Complaint for Forfeiture – Page 1
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19              Page 2 of 14 PageID 2


transportation of any individual in foreign or interstate commerce with the intent that the

person engage in prostitution in violation of 18 U.S.C. § 2421. Also applicable 28 U.S.C.

§§ 2461 and 2465, 18 U.S.C. § 983, and 28 U.S.C. Rule G, Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (Supplemental Rules).

                     THE DEFENDANT PROPERTY AND ITS LOCATION

        3.      The defendant real property, with all appurtenances and improvements

thereon, is located at 2072 Whispering Cove, Lewisville, Texas, 75067, more particularly

described as: Lot 16, in Block B, of Willow Grove Addition, Phase 1, an Addition to the

City of Lewisville, Denton County, Texas, according to the Map thereof recorded in

Cabinet F, Slide 186, of the Plat Records of Denton County, Texas (“Defendant

Property”). See Exhibit 1.

        4.      The real property described above in paragraph 3 is a residential real

property conveyed to Pornthipa Khan by a General Warranty Deed on November 28,

2017.

        5.      In accordance with 18 U.S.C. § 985(b)(1)(A), the Defendant Property will

not be seized until the entry of a Final Judgment of Forfeiture.

        6.      The known potential claimants to the Defendant Property are: Pornthipa

Khan, 2072 Whispering Cove, Lewisville, Texas. There are no known encumbrances or

liens pertaining to the Defendant Property.

                              FACTS AND BASIS FOR FORFEITURE

        7.      The Defendant Property is subject to forfeiture pursuant to 18 U.S.C. § 981

because, as set forth below, it was involved in money laundering, in violation of 18

Complaint for Forfeiture – Page 2
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19              Page 3 of 14 PageID 3


U.S.C. §§ 1956 or 1957, and/or the interstate travel or transportation of individuals in aid

of racketeering enterprises, in violation of 18 U.S.C. § 1952.

        8.      The Defendant Property further is subject to forfeiture pursuant to 18

U.S.C. § 2428 as proceeds traceable to violations of federal statutes pertaining to

prostitution and the Travel Act.

        9.      In 2009, Special Agents assigned to Immigration and Customs

Enforcement’s (ICE) Homeland Security Investigations (HSI), Irving, Texas office

initiated an investigation with the Dallas, Texas Police Department (DPD) into various

establishments that were providing sexual services for monetary gain.

        10.     These establishments purported to be operating as legitimate massage

parlors or spas.

        11.     One of the businesses under investigation was Moon Night, located at

11308 Emerald Street, Dallas, Texas.

        12.     In 2013, as part of the continuing investigation, a Source of Information

(SOI) advised HSI Special Agents that Pornthipa Khan, also known as “Nina” Khan, was

the manager of Moon Night.

        13.     In 2013, Khan brought the SOI to Moon Night to meet with the owner. The

SOI also advised agents that Khan was renovating the space at 11345 Emerald Street,

Suite 101, Dallas, Texas, and would open it as a spa under the name “Butterfly.”

        14.     On July 18, 2013, HSI and DPD officers conducted an undercover

operation at Moon Night Spa, where a female offered to engage in illegal sex acts for a



Complaint for Forfeiture – Page 3
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19           Page 4 of 14 PageID 4


fee. During the operation, agents encountered Khan, who purported to be walking by the

location and asked what was going on. Khan denied working at Moon Night Spa.

        15.     On March 5, 2014, HSI agents executed search warrants at a number of

spas under investigation, including Moon Night. Following the execution of these search

warrants, agents confirmed that these establishments were, in fact, brothels.

        16.     In August 2018, DPD detectives began investigating Pornthipa Khan

and others for operating a massage parlor located at 11309 Emerald Street, Dallas,

Texas for providing sexual services for monetary gain.

        17.     Khan was arrested on March 19, 2019, for Aggravated Promotion of

Prostitution, a second-degree felony, based on charges originating from DPD.

        18.     Khan was again arrested on April 17, 2019, for Money Laundering, a

first-degree felony, based on charges originating from DPD.

        19.     Khan is currently awaiting a criminal trial for both offenses.

        20.     In August 2018, DPD began researching VICE complaints against

establishments located at 11309 and 11345 Emerald Street, Dallas, Texas.

        21.     A search of City of Dallas Certificate of Occupancy (CO) records identified

11345 Emerald, Suite 101, as “Hi-Butterfly.” Khan applied for the CO on September 14,

2012.

        22.     DPD detectives subsequently initiated surveillance at 11345 and 11309

Emerald Street, Dallas, Texas, and they noted that 11345 Emerald appeared to be in the

stages of renovation, and that a vehicle registered to Khan was parked in the back of

11309 Emerald.

Complaint for Forfeiture – Page 4
      Case 3:19-cv-02643-X Document 1 Filed 11/06/19                         Page 5 of 14 PageID 5


        23.      Khan’s vehicle registration address was listed as 11345 Emerald Street,

Suite 101, Dallas, Texas; and 2072 Whispering Cove, Lewisville, Texas (the Defendant

Property).

        24.      Khan has no recorded work-related history, according to Texas

Workforce Commission records.

        25.      The Financial Crimes Enforcement Network (FinCEN) database identified

approximately two hundred and seven (207) bulk currency transaction reports (BCTR)

for Khan from March 30, 2015, to January 23, 2019.

        26.      During this time frame, Khan made at least $3,885,906.00 in cash

deposits, and at least $2,125,390.00 in cash withdrawals. There is no known source

of income for Khan outside of her ownership of the spas. 1

        27.      From March 13 to November 28, 2017, Khan made at least

$1,946,921.00 in cash deposits and at least $1,456,955.00 in cash withdrawals.

        28.      The Defendant Property was purchased in full in November 2017 via

cashier’s check from Khan’s American National Bank of Texas account. Khan is the

only authorized signer on the account and this account was funded almost entirely by

cash deposits.

        29.      City of Dallas Water Department records indicate that Khan was one of the

account holders for 11309 Emerald Street, Suite A, known as “Jasmine,” in January

2019.


1
  Between 2015 and 2019, there are reports gambling activity by Khan at various casinos. However, the records
reflect more overall gambling losses during this time frame.

Complaint for Forfeiture – Page 5
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 6 of 14 PageID 6


        30.     Khan also paid the water bill for Suite A at least twice in 2017 under

account holder “KIMKON” out of her Bank of America account number ending in 2868.

        31.     Khan also was the account holder for 11309 Emerald, Suite B, known as

“Passion,” from March 2018 to January 2019.

        32.     Discount Power records indicate that Khan was the account holder for

electricity at 11309 Emerald, Suite A, known as “Jasmine,” from at least March through

December 2018 under the alias Nina Khan.

        33.     Khan paid the electricity charges for Suite A at least three times in 2018 out

of her J.P. Morgan Chase Bank account ending in 9392.

        34.     Bank of America records reveal that Khan opened accounts ending in 2868

and 8425 in June 2011 and was listed as the only authorized signer on the accounts. The

total amount deposited into account 2868 from December 19, 2014, to October 11, 2017,

was $944,039.92, of which $897,852.00 were cash deposits.

        35.     During this time period, Khan also received $18,864.00 in wire transfers

from the Bank of Ayudhaya located in Thailand from an unknown issuer.

        36.     Republic Title of Texas, Inc., records show Khan as the sole owner of the

Defendant Property. Khan signed the sales contract on November 17, 2017, and

purchased the Defendant Property on November 28, 2017, for $305,000 via cashier’s

check from her American National Bank of Texas account ending in 1964.

        37.     Khan opened a bank account number ending in 1964 with The American

National Bank of Texas on August 29, 2017, with $9,500.00 cash. Khan is the only

authorized signer on this account.

Complaint for Forfeiture – Page 6
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 7 of 14 PageID 7


        38.     From August 29, 2017 to March 28, 2018, Khan made a total of

$318,980.00 in cash deposits into the American National Bank of Texas account.

        39.     In June 2, 2018, Khan opened a checking account ending in 9392 with J.P.

Morgan Chase Bank. Khan is the only authorized signer on this account and listed her

address as the Defendant Property.

        40.     From June 2, 2018, to November 21, 2018, a total of $25,720.00 was

deposited into this J.P. Morgan Chase Bank account, of which $24,200.00 were cash

deposits.

        41.     On November 5, 2018, DPD investigators initiated covert electronic

surveillance at 11309 Emerald St., Dallas, Dallas County, Texas. Data from the

electronic surveillance revealed patterns of criminal activity typical for illicit massage

businesses engaged in prostitution and human trafficking. For example, customers

entered the premises before normal posted business hours, which were 10:00 a.m. to 4:00

p.m. Also, men parked at different locations a considerable distance from 11309 Emerald

and walked to the business. Furthermore, at no time were workers picked up or dropped

off around the approximate time of posted business hours; rather, the business was

opened from the inside, indicating workers live inside the business.

        42.     On December 4, 2018, DPD investigators executed a search warrant for

Khan’s Facebook account. The data received from Facebook contained, in part, images

of ledgers showing the names or “stage” names of workers and the amount of money they

made. DPD deduced, upon analysis of the ledgers provided in response to the search

warrant, that the following amounts were paid to workers:

Complaint for Forfeiture – Page 7
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 8 of 14 PageID 8


              a) March $29,070.00

              b) April $121,045.00

              c) May $18,142.00

              d) No Date: $3,170.00

              e) Grand Total $171,697.00.

        43.      On January 8, 2019, DPD and Irving, Texas Police Department

investigators initiated an undercover operation at “Passion,” 11309 Emerald Street, Suite

B, Dallas, Dallas County, Texas.

        44.      An Irving PD detective entered the business and was directed to a girl

named “Lynn” under the guise of receiving a massage. “Lynn” agreed to have sexual

intercourse with the detective in exchange for United States currency. “Lynn” attempted

to manually masturbate the detective; however, the detective was able to evade the

attempt and stated that he just wanted a massage. “Lynn” then became suspicious and

asked the detective to leave, which he accomplished without incident. No sexual contact

was made during the interaction.

        45.      On January 8, 2019, DPD and Irving, Texas Police Department

investigators initiated an undercover operation at “Jasmine,” 11309 Emerald Street, Suite

A, Dallas, Dallas County, Texas. The Irving PD detective entered the business and was

directed to a girl named “Jessie” under the guise of receiving a massage. “Jessie” asked

the detective what sexual act he would like to have performed on him, and agreed to have

sexual intercourse with the detective in exchange for United States currency. The

detective was able to convince “Jessie” to continue with the “therapeutic massage” and

Complaint for Forfeiture – Page 8
     Case 3:19-cv-02643-X Document 1 Filed 11/06/19              Page 9 of 14 PageID 9


agreed to a sexual encounter upon his next visit. No sexual contact was made during the

interaction.

        46.      On February 20, 2019, the Lewisville PD executed a search warrant on

behalf of DPD at the Defendant Property, where Khan resides. The following evidence

was recovered, in part:

              a) A Certificate of Occupancy in the name of Pornthipa Khan for the business

                 “Hi Butterfly” located at 11345 Emerald Street, Suite 101, Dallas, Texas

                 75229;

              b) Three small envelopes with the name “Roxy” written in the middle, the

                 name of “Steve” written in the upper left corner, the dollar amount written

                 on the bottom right corner, and the date on the top right corner. The date

                 was from October 11-13. There were work schedules associated with the

                 envelopes which match the amount, date, and name of “Roxy”;

              c) A lease agreement for 11345 Emerald St. Suite 100, which lists

                 Accomplice Eix as the tenant;

              d) Envelopes with other girls’ names and amounts written beside the name on

                 the envelope;

              e) Work schedules listing girls’ names, times, amounts, and total amount

                 made for that day;

              f) A foreign deposit slip for Bangkok Bank in the amount of $186,000.00 in

                 Thailand currency, and the Bank of Krungthai for $254,200.00 in Thailand

                 currency;

Complaint for Forfeiture – Page 9
    Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 10 of 14 PageID 10


              g) 2017 Dallas County Tax Assessor records showing payment being made

                 with Money Gram money orders for several different property locations,

                 including 11309 Emerald Street, Dallas, Texas;

              h) Internal Revenue Service Form 1040 tax returns for Khan, which list her

                 2014 gross income as $7,870.00; 2015 gross income as $6,039.00 and 2016

                 gross income as $6,129.00.

        47.      On February 20, 2019, DPD investigators executed a search warrant at

11309 Emerald Street, Suites A and B, Dallas, Texas. The following items were found,

in part:

              a) Employee work schedules with approximately nine women working

                 anywhere from ten to fourteen-hour days;

              b) A ledger dated February 19, 2019, that matches the images of ledgers found

                 on Khan’s Facebook messenger account;

              c) Rivers Casino players card #5821877399 issued to Khan;

              d) A makeshift bedroom located in the back of suite “B” which contained

                 envelopes with US currency inside each envelope, as well as a schedule

                 sheet of paper showing the date, time and amount earned. The total amount

                 from the envelopes was $13,550.00;

        48.      The investigation has revealed that the majority of the workers at the

Emerald Street locations are from Thailand and Vietnam.

        49.      At least one worker alleges to be a trafficking victim imported from

Thailand by Khan and co-conspirators to work as a prostitute at the described locations.

Complaint for Forfeiture – Page 10
    Case 3:19-cv-02643-X Document 1 Filed 11/06/19             Page 11 of 14 PageID 11


                                     BASES FOR FORFEITURE

        50.     The Defendant Property is subject to forfeiture because it was involved in a

“financial transaction” as that term is defined by 18 U.S.C. § 1956(c)(4), the purpose of

which was to: (a) promote the carrying on of the interstate travel or transportation in aid

of racketeering enterprises (18 U.S.C. § 1952), a “specified unlawful activity,” as that

term is defined by 18 U.S.C. § 1956(c)(4); and/or (b) engage in conduct constituting a

violation of section 7206 of the Internal Revenue Code of 1986; and/or conceal or

disguise the nature, location, source, ownership or control of the proceeds of, the

interstate travel or transportation in aid of racketeering enterprises (18 U.S.C. § 1952), a

“specified unlawful activity” as that term is defined by 18 U.S.C. § 1956(c)(7).

        51.     As such, the Defendant Property is property involved in a money

laundering transaction in violation of 18 U.S.C. §§ 1956(a)(1)(A)(I) and/or

1956(a)(1)(A)(ii), and/or 18 U.S.C. § 1956(a)(1)(B)(i) and is, therefore, subject to

forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

        52.     Furthermore, the Defendant Property is subject to forfeiture to the United

States pursuant to 18 U.S.C. § 2428 because it IS property that constitutes or is derived

from proceeds traceable to prostitution offenses in violation of 18 U.S.C. § 2421.

        53.     As such, the Defendant Property is, subject to forfeiture to the United States

of America, pursuant to 18 U.S.C. § 2428 (b)(1)(B).

        54.     Finally, the Defendant Property is subject to forfeiture because it

constitutes or is derived from proceeds traceable to 18 U.S.C. § 2421 prostitution



Complaint for Forfeiture – Page 11
    Case 3:19-cv-02643-X Document 1 Filed 11/06/19              Page 12 of 14 PageID 12


offenses, which are included in the definition of qualifying “specified unlawful activity”

under 18 U.S.C. § 1956(c)(7).

        55.      As such, the Defendant Property is, subject to forfeiture to the United States

of America, pursuant to 18 U.S.C. § 981(a)(1)(c).



                                      RELIEF SOUGHT

        WHEREFORE, Petitioner, United States of America, prays that:

              a) Due process issue to enforce the forfeiture of the Defendant Property;

              b) That due notice be given to all interested parties to appear and show cause

                 why forfeiture should not be decreed;

              c) That this court decree forfeiture of the Defendant Property be forfeited to

                 the United States of America to be disposed of in accordance with the law;

                 and

              d) For any such further relief as this court deems just and proper, together with

                 costs and disbursements of the action.

                                             Respectfully submitted,

                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY

                                             /s/ Gregory S. Martin
                                             GREGORY S. MARTIN
                                             Assistant United States Attorney
                                             California Bar No. 294482
                                             1100 Commerce Street, Third Floor
                                             Dallas, Texas 75242-1699
                                             Telephone: 214-659-8600
                                             E-mail: gregory.martin2@usdoj.gov

Complaint for Forfeiture – Page 12
Case 3:19-cv-02643-X Document 1 Filed 11/06/19   Page 13 of 14 PageID 13
   Case 3:19-cv-02643-X Document 1 Filed 11/06/19           Page 14 of 14 PageID 14


                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing Verified Complaint for Forfeiture In

Rem and Verification were mailed via certified mail, return receipt requested to:

                                  Pornthipa Khan
                                  2072 Whispering Cove
                                  Lewisville, Texas 75067
on this 6th day of November, 2019.

                                         /s/ Gregory S. Martin
                                         GREGORY S. MARTIN
                                         Assistant United States Attorney
